Citation Nr: 1047339	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Department of Veterans 
Affairs Regional Office (RO) in New Orleans, Louisiana.  

Following receipt of notification of that decision, the Veteran 
perfected a timely appeal with respect to the denial of these 
service connection claims.  In May 2008, the Board denied both 
issues.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion For Remand, the Court, in November 2008, vacated the 
Board's May 2008 decision and remanded the matter for further 
consideration.  

In April 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development.  The action specified in the April 2009 
Remand completed, the matter has been properly returned to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of entitlement to service connection for GERD, to 
include as secondary to an acquired psychiatric disability, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is related to 
his active military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, have been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  Post-service 
medical records reflect treatment for, and evaluation of, a 
psychiatric disability variously diagnosed as PTSD, recurrent 
major depression, and a generalized anxiety disorder.  While the 
Veteran has claimed that he was exposed to the bloody uniforms of 
dead and wounded servicemen, as well as an occasional dead body, 
the Veteran's primary alleged in-service stressor is that he was 
assaulted and threatened by another soldier who wanted to prevent 
the Veteran's from reporting the assailant for stealing a gun.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including an acquired psychiatric 
disability, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree within 
one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R.  
§ 3.304(f).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric Association 
(DSM-IV).  Id., see also 38 C.F.R. § 4.125(a) (2010).

If PTSD is based on personal assault, as alleged in this case, 
evidence from sources other than the veteran's records may 
corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in the mentioned 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited 
to: a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
advised that the portions of the VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14c, provided "guidance on the 
types of evidence that may serve as 'credible supporting 
evidence' for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during military 
service."  In December 2005, M21-1, Part III was rescinded and 
replaced with a new manual, M21-1MR, which contains the same 
PTSD-related information as M21-1, Part III.  The corresponding 
new citation for M21-1, Part III, 5.14(c) is M21-1MR IV.ii.1.D.14 
and 15.

The aforementioned Manual lists evidence that might indicate 
occurrence of such a stressor, including lay statements 
describing episodes of depression; panic attacks or anxiety but 
no identifiable reasons for the episodes; visits to medical 
clinics without a specific ailment; evidence of substance abuse; 
and increased disregard for military or civilian authority.  The 
Manual also lists behaviors such as requests for change of 
military occupational specialty (MOS) or duty assignment, 
increased use or abuse of leave, changes in performance and 
performance evaluations, increased use of over-the-counter 
medications, unexplained economic or social behavior changes, and 
breakup of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the time 
of the incident.  The Court has also held that the provisions in 
this Manual, which address PTSD claims based on personal assault, 
are substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 282.

On the issue of PTSD, throughout the current appeal, the Veteran 
has asserted that he has developed a psychiatric disability, to 
include PTSD, as a result of having had a knife held to his 
throat during an in-service incident involving missing firearms.  
Post-service medical records reflect treatment for, and 
evaluation of, a psychiatric disability variously diagnosed as 
PTSD, recurrent major depression, and a generalized anxiety 
disorder.  

In an April 2004 report of a VA outpatient treatment session, his 
treating physician acknowledged the Veteran's assertions of 
having been mugged at knifepoint in service and assessed, on 
Axis I, PTSD and recurrent major depression.  In addition, the 
physician "encouraged . . . [the Veteran] to pursue service 
connectedness" because the "[i]ncident in question is reported 
as in the military[,] [he has had] problems have been ever 
since[,] and [this symptomatology is] directly related to the 
incident."  

The Board notes, however, that available service treatment and 
personnel records do not discuss this purported in-service 
incident nor do they provide any evidence that the Veteran 
suffered from an acquired psychiatric disability, including PTSD, 
in service.  Furthermore, there are no medical records showing 
treatment for an acquired psychiatric disability for many years 
after service.  

VA treatment notes from December 2003 document that the Veteran 
was seeking treatment for depression of approximately two years 
duration related to family stressors; however, the Veteran did 
report experiencing numerous period of depression since his 
service.  A January 2004 note reports that the Veteran's spouse 
sent the doctor treating the Veteran a letter describing some of 
the Veteran's behavior and in which she relays that the Veteran 
told her of an incident in Korea when he was working as a supply 
clerk where a gun went missing and then someone came at night and 
put a knife to the Veteran's throat and told him not to report 
the missing weapon.  

In January 2004, the Veteran's sisters submitted statements 
describing how his behavior appeared drastically changed upon his 
return home following his active service.  In March 2004, the 
Veteran's spouse submitted a letter detailing the Veteran's long 
history of impatience, irritability, anxiety, hypervigilance, 
nightmares, and hearing noises that no one else hears or seeing 
people who are not present.  She also testified that after they 
were married, the Veteran told her about his alleged in service 
assault.  

In June 2009, the Veteran's VA psychiatrist, Dr. M.L., submitted 
a letter in which he concluded that having reviewed the Veteran's 
claims folder and treated him personally for PTSD, he found the 
Veteran a credible historian and believed the Veteran's account 
of his in-service assault to be accurate and truthful.  Dr. M.L. 
noted that the Veteran has been consistent in his descriptions of 
the incident over the years, other treatment providers have found 
the Veteran to be credible, and his family who knew the Veteran 
best observed changes in the Veteran's personality and behavior 
after the assault.  

The Veteran also sought an opinion from a private psychiatrist, 
Dr. M.C., who also reviewed the Veteran's claims folder and 
personally interviewed the Veteran, after which he drafted a 
detailed report of his finding, including citations to relevant 
medical journals.  Dr. M.C. diagnosed the Veteran with PTSD with 
a secondary diagnosis of major depressive disorder, and concluded 
that the Veteran's PTSD was a result of his alleged in-service 
assault.  He agreed with other treatment providers that the 
Veteran was credible in his accounts of what happened and found 
no evidence that the Veteran was malingering for personal gain.  
He also noted that it is well documented in psychiatric journals 
that victims of assault often do not report the assault to 
authorities or discuss the event for long periods of time; 
therefore, he appeared to find the absence of any corroborating 
evidence in the Veteran's service treatment records 
insignificant.  Indeed, he criticized VA's attempts to document 
when and how the assault occurred as "antiquated."  

Having reviewed the entire record, the Board finds evidence both 
for and against the Veteran's claim.  On one hand, the Veteran's 
service treatment records and service personnel records fail to 
provide any corroboration of the Veteran's alleged in-service 
assault and there is no documented evidence of treatment for an 
acquired psychiatric disability until approximately thirty years 
after service.  Additionally, it appears from some of VA 
treatment notes that the Veteran has a number of non-service 
related stressors including family conflict and health and 
financial problems.

On the other hand, the Veteran's family has presented evidence 
that the Veteran's personality and behavior were profoundly 
changed following his military service and that he displayed 
symptoms of a serious mental illness for many years after 
service.  While the Veteran's family certainly has an interest in 
seeing his claim succeed, their testimony provides at least 
limited evidence in support of the Veteran's claim.

Furthermore, the Veteran appears to have been consistent in his 
descriptions of the in-service assault to his treatment 
providers, who all have found the Veteran to be credible.  Both 
the Veteran's VA psychiatrist and a private psychiatrist hired by 
the Veteran, have concluded that the Veteran is credible in his 
report of an in-service assault.  The Board recognizes that the 
Court of Appeals for Veterans Claims has held that when the 
claimed stressor is an in-service personal assault, a mental 
health professional's opinion may be considered as corroborating 
evidence.  Patton v. West, 12 Vet. App. 272, 280 (1999).  

Here, the Board finds the opinion of Dr. M.L., the Veteran's VA 
psychiatrist to be particularly probative.  While the private 
psychiatrist potentially has a pecuniary interest in providing 
the Veteran with a favorable opinion, Dr. M.L. is not paid 
directly by the Veteran for his services and it is unclear what 
motive he would have to support the Veteran's claim if he doubted 
the Veteran's veracity.  

Accordingly, the Board finds that the evidence on this issue is 
at least in equipoise and will award the Veteran the benefit of 
the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  Entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, is granted.

This determination does not suggest that all of the Veteran's 
psychiatric problems are related to his service from May 1968 to 
July 1970, nearly forty years ago, or the one primary stressor 
cited above.  Further evaluations may be required to make this 
determination, which may include an assessment of the Veteran's 
overall credibility.  A determination of the Veteran's 
credibility may need to be made at some time.  In any event, the 
nature and extent of the disability related to service is not at 
issue before the Board.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is granted.  
REMAND

The Veteran is also seeking service connection for GERD, to 
include as secondary to a service connected acquired psychiatric 
disability.

While the Veteran has a current diagnosis of GERD, there is no 
evidence in the Veteran's service treatment records that he 
suffered from GERD or any related disability in service.  His 
stomach was normal at separation from service and he denied 
suffering from any stomach problems at the time.  Additionally, 
there is no evidence of this disability for many years after 
service.

However, the Veteran has claimed that he has been told by his 
treating physicians that his GERD could have been caused or 
aggravated by his acquired psychiatric disability.  While the 
Board cannot find this opinion documented in any of the Veteran's 
treatment records, the Board finds that the Veteran should be 
afforded a VA examination to determine the etiology of his GERD.

Additionally, the Board has found evidence in the Veteran's 
claims folder that he is currently or has in the past received 
disability benefits from the Social Security Administration 
(SSA).  No clear determination as to the availability of any 
records which may have been in the possession of the SSA has been 
made.  The Court has indicated that medical records upon which an 
award of Social Security disability benefits has been predicated 
are relevant to VA claims for service connection.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Additionally, the possibility 
that SSA records could contain relevant evidence cannot be 
foreclosed absent a review of those records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002). Accordingly, on remand, 
the RO should attempt to obtain any available SSA records, 
including any medical records the Veteran submitted in support of 
his claim.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security Administration 
(SSA) and obtain the Veteran's complete 
SSA records, including any administrative 
decision(s) on his application for SSA 
disability benefits and all underlying 
medical records.  A copy of any response 
from SSA, to include all records provided 
and/or a negative reply, should be 
included in the claims file.

2.	Once this is done, the RO should schedule 
the Veteran for a VA examination of his 
GERD.  The examiner should note any 
functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's GERD had onset in 
service or was caused or aggravated by the 
Veteran's military service., to include as 
due to a service connected acquired 
psychiatric disability.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

3.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


